Name: Council Implementing Regulation (EU) 2017/2064 of 13 November 2017 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and amending Implementing Regulation (EU) 2017/1420
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law
 Date Published: nan

 14.11.2017 EN Official Journal of the European Union L 295/38 COUNCIL IMPLEMENTING REGULATION (EU) 2017/2064 of 13 November 2017 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and amending Implementing Regulation (EU) 2017/1420 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 August 2017, the Council adopted Implementing Regulation (EU) 2017/1420 (2), implementing Article 2(3) of Regulation (EC) No 2580/2001 and establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies (the list). (2) The Council has determined that there are no longer grounds for keeping one entity on the list. (3) The list should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 The list referred to in Article 2(3) of Regulation (EC) No 2580/2001 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2017. For the Council The President F. MOGHERINI (1) OJ L 344, 28.12.2001, p. 70. (2) Council Implementing Regulation (EU) 2017/1420 of 4 August 2017 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and repealing Implementing Regulation (EU) 2017/150 (OJ L 204, 5.8.2017, p. 3). ANNEX The following entity is deleted from the list referred to in Article 2(3) of Regulation (EC) No 2580/2001: II. GROUPS AND ENTITIES 18. Fuerzas armadas revolucionarias de Colombia   FARC  ( Revolutionary Armed Forces of Colombia )..